Citation Nr: 1423868	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  11-31 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial rating higher than 60 percent for coronary artery disease from June 1, 2011.

2.  Entitlement to special monthly compensation at the housebound rate after June 1, 2011.


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel





INTRODUCTION

The Veteran served on active duty from December 1965 to October 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in August 2011 of a Department of Veterans Affairs (VA) Regional Offices (RO).

In August 2013, the Board remanded the case for further development, which has been completed.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  From June 1, 2011, coronary artery disease is characterized by a workload of 3 to 5 METs with an ejection fraction of 55; there is no showing of chronic congestive heart failure, left ventricular dysfunction, or myocardial infarction.  

2.  The Veteran is not in receipt of a 100 percent rating and an additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems for any time period on appeal, other than February 20, 2011 to June 1, 2011, for which he is already in receipt of special monthly compensation.

3.  There has been no demonstration that the Veteran is housebound due to his service-connected disabilities.







CONCLUSIONS OF LAW

1.  The criteria for an initial rating for coronary artery disease higher than 60 percent from June 1, 2011, have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.7, 4.104, Diagnostic Codes 7005 and 7006 (2013).   

2.  The criteria for special monthly compensation at the housebound rate after June 1, 2011, have not been met.  38 U.S.C.A. §§ 1114, 1134, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.350, 3.351 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim, namely, (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473   (2006).




In a claim for increase, the VCAA notice requirements are the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270   (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to effect on daily life and as to the assigned or a cross-referenced Diagnostic Code under which the disability is rated). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter dated in April 2011 on the underlying claim of service connection for heart disease.  Where, as here, service connection has been granted and the initial disability ratings have been assigned, the claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice was intended to serve has been fulfilled.  Once a claim for benefits has been substantiated, the filing of a notice of disagreement with the RO's decision rating the disability does not trigger additional 38 U.S.C.A. § 5103(a) notice. Therefore, further VCAA notice under 38 U.S.C.A. § 5103(a) and § 3.159(b)(1) is no longer applicable.  Goodwin v. Peake, 22 Vet. App. 128 (2008).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained VA records.  The Veteran was afforded VA examinations in May 2011 and September 2013.  






As the examination reports contains the medical history and findings, pertaining to the rating criteria, the Board finds that the reports, taken together, are adequate to decide the claims.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical examination must be based on consideration of the history and describe the disability in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one). 

As the Veteran has not identified any additional evidence pertinent to the claims and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Coronary Artery Disease 

The August 2011 rating decision on appeal granted service connection for coronary artery disease, acute myocardial infarction, and assigned an initial 100 percent rating from February 20, 2011, and an initial 60 percent rating from June 1, 2011.  The Veteran contends that he has met the criteria for a 100 percent rating since June 1, 2011.

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 




VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7. 

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings". Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's service-connected coronary artery disease, status post myocardial infarction is rated under Diagnostic Codes 7006-7005.  Under Diagnostic Code 7005 for arteriosclerotic heart disease, a 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or when workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent. 

A 100 percent rating is warranted where there is chronic congestive heart failure, or when workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; with left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104 . 

Diagnostic Code 7006 for myocardial infarction is virtually the same as Diagnostic Code 7005 except it provides an additional criterion for a 100 percent rating during and for three months following myocardial infarction, documented by laboratory findings. 


The Veteran was treated for an acute myocardial infarction in February 2011.

On VA examination in May 2011, the Veteran was noted to have ischemic heart disease.  He did not have congestive heart failure.  A workload of 3-5 METs was noted to result in dyspnea, fatigue, and dizziness.  His left ventricular ejection fraction was noted as 55-60 percent in February 2011.  

In November 2011 the Veteran was hospitalized for chest pains, resulting in a stent placement.  There was no diagnosis of myocardial infarction at that time.

On VA examination in September 2013, the examiner noted that the Veteran did not have congestive heart failure.  A workload of 3-5 METs was noted to result in dyspnea, fatigue, angina, and dizziness.  His current left ventricular ejection fraction was 55 percent.  

From June 1, 2011, the Veteran had a workload of 3 to 5 METs before resulting in dyspnea, angina, fatigue, and dizziness.  The workload of 3 to 5 METs does not more nearly approximate or equate to the workload of 3 METS or less resulting in dyspnea, fatigue, angina, dizziness, or syncope, the criteria for the next higher rating under either Diagnostic Code 7005 or Diagnostic Code7006.  Also in the absence of evidence of chronic congestive heart failure or left ventricular dysfunction with an ejection fraction of less than 30 percent, the alternate criteria for the next higher rating under either Diagnostic Code 7005 or Diagnostic Code7006 have not been met.  Finally, there is no showing of acute myocardial infarction during the period beginning June 1, 2011 which would result in a 100 percent rating for three months under Diagnostic Code 7006.  

As the preponderance of the evidence is against a 100 percent rating anytime during the appeal, the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107.


Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating. 

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the disability levels and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned ratings are adequate and referral for an extraschedular rating is not required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

Comparing the Veteran's disability level and symptomatology to the Rating Schedule, the degree of disability is s encompassed by the applicable Diagnostic Codes for the Veteran's heart condition.  In other words, the Board finds that the rating criteria reasonably describe the Veteran's disability and symptomatology.  For this reason, referral for an extraschedular rating is not warranted under 38 C.F.R. § 3.321(b)(1). 

Special Monthly Compensation

Under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  


The term "permanently housebound" will be considered to have been met when the Veteran is substantially confined to such Veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service connection disability which it is reasonably certain will remain throughout such Veteran's lifetime.  

In a decision dated in August 2011, the RO granted the Veteran special monthly compensation from February 20, 2011 to June 1, 2011 because he had been granted a temporary 100 percent evaluation for his service-connected heart disease/myocardial infarction, and he had other disabilities of lumbar spine degenerative disc disease, posttraumatic stress disorder, gunshot wound residuals, diabetes mellitus, and tinnitus rated as 60 percent disabling.  38 C.F.R. § 3.350 (i).  

As the Veteran does not have a 100 percent disability rating after June 1, 2011, special monthly compensation is no longer warranted.  The Board has also considered whether the Veteran is entitled to SMC on the basis of being housebound.  

The term "permanently housebound" will be considered to have been met when the Veteran is substantially confined to such Veteran's house (ward or clinical areas, if institutionalized) or immediate premises due to a service connection disability which it is reasonably certain will remain throughout such Veteran's lifetime.  See 38 C.F.R. § 3.350i)(2).  

A September 2012 VA treatment record noted that the Veteran is able to play golf every two weeks.  VA examiner in September 2013 noted that the Veteran lives in a townhome by himself, is capable of performing his activities of daily living independently, was not housebound, can drive, presented to the examination alone, and used no assistive device for mobility.  The Veteran was able to leave his home unrestricted.







Thus, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to special monthly compensation at the housebound rate after June 1, 2011; the benefit-of-the-doubt rule does not apply.  The claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An initial rating higher than 60 percent for coronary artery disease from June 1, 2011, is denied.

Special monthly compensation at the housebound rate after June 1, 2011 is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


